            Case 2:20-cv-03401-MAK Document 15 Filed 08/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT                                : CIVIL ACTION
                                               :
                        v.                     : NO. 20-3401
                                               :
WELL PATH, et al.                              :



                                           ORDER
       AND NOW, this 19th day of August 2020, upon considering the pro se incarcerated

Plaintiff’s third attempt to overcome Congress’s filing bar under 28 U.S.C. § 1915(g) through his

proposed second amended Complaint (ECF Do. No. 13) in which he now alleges a potential

spread of COVID-19 in either SCI Dallas or SCI Phoenix overcomes Congress’s bar on filing

complaints without paying the requisite filing fees after we barred his further abuse of

proceeding in forma pauperis under 28 U.S.C. § 1915(g), consistent with our July 20, 2020 and

August 7, 2020 Orders (ECF Doc. Nos. 7, 12) addressing his earlier attempts and giving him

leave to now try three times to plead imminent danger of serious physical injury to excuse his

filing fee obligations, and for reasons in the accompanying Memorandum, it is ORDERED:

       1.        Plaintiff may not proceed on his amended Complaint in forma pauperis under 28

U.S.C. § 1915;

       2.        The Plaintiff remains obligated to pay the filing fees under our July 20, 2020

Order (ECF Doc. No. 7), by no later than August 24, 2020 or we will direct the Clerk of Court to

close this case; and,
            Case 2:20-cv-03401-MAK Document 15 Filed 08/19/20 Page 2 of 2




       3.       Mindful of the ongoing delays with mailing due to staff restrictions, we will today

mail this Order and accompanying Memorandum from Chambers to the Plaintiff at his new

address at SCI-Dallas.



                                                     ________________________
                                                     KEARNEY, J.




                                                 2
